Title: To Alexander Hamilton from Caleb Lownes, [2 November 1793]
From: Lownes, Caleb
To: Hamilton, Alexander



[Philadelphia, November 2, 1793]
Respected Friend

I should not have delayed ’till this time complying with thy request but from a desire of affording a more satisfactory account than was in my power at the time it was requested. The Mayor having written that morning, and Colonel Pickering obtained the fullest account, in the power of the Committee to give, any communications from me could only be a duplicate of what was then conveyed.
I have now the satisfaction of not only confirming their information but of furnishing a statement of the deaths to this time, the decrease of the disease, and of handing the information of several eminent physicians, and others conversant in the business; which will fix incontestably the information which we have generally handed the public, through the medium of the Papers; and be a means of removing the doubts that must remain on the minds of those who have not had the opportunity of being as well informed upon this interesting subject as some of us have.
Inclosed is a little publication upon the disorder and its effects; with an Account of the deaths, which, though not perfect is nearly so, & will convey an Idea of our loss, and of the decrease of the disease to which I have added the number of deaths in a few of the principal burying Grounds in this city, as well as the daily deaths in all.
Doctor Samuel Duffield has not a patient in the disease. Doctr. Hodge has not had an application for Six days past, and has but few in it, having discharged the greater part several days since, & those under his care generally on the recovery. And I am informed that this is the case of most of the Physicians in the City. We have not heard, in the Committee, of any New Cases for near a week past; though there has been a few instances of Deaths happening in the disease in that time; but they are few and the persons who have died have been closely connected either with diseased persons, or infected places.
Whilst we console ourselves with the pleasing reflection, that the disease has assumed a less alarming type; and has almost intirely disappeared, we cannot but believe that there are traces of it yet in the City, and will yet prove fatal to the imprudent. Yet, upon the closest scrutiny, we are quite of the opinion, that there will be no danger to those who inhabit well aired houses and live in a temperate manner, should they instantly return.
The fears of many who have not had an oppor⟨tunity⟩ of just information may occasion improper doubts, and create alarms which otherwise would not exist: but to my nearest connections, who are desirous of returning to the City, I know no just cause to delay their coming. And from the appearance, and information that has come to the knowledge of the Committee, we do not apprehend the most remote danger after a week or ten days of clear cool weather.
We have not sent more than one person a day, for a week past, to the hospital—and but two of them that was supposed to be affected with the malignant fever. Four days of the early part of the week, the Carts of the Committee were quite unemployed; the rest of the week we have buried five, and but one that was suspected of having had the disease.
I was at the Hospital yesterday and was happy to find the Sick generally on the recovery. There are 105 Sick and 56 Convalescent. But one person had died the last 24 hours, and this one of the flux.
There has died at the hospital in the severest period of the disease from 20 to 28 of a day—the last 10 days about 4 of a day upon an average. Many who go to this hospital are afflicted with other diseases. The Pennsylvania Hospital & Almshouse being shut against the Poor, we are obliged to admit the afflicted of every description, which greatly encreases the appearance of of the disease—our deaths and number of Patients from this cause, is much greater than otherwise would have been.
Our prospects are so far encouraging that we have this day discharged a Number of our nurses and attendants; and are about taking measures for to enable the Committee to return to their private concerns; and placing the hospital upon such a footing as to enable a few to perform the duties of it, which has now become very moderate.
The last 24 hours there has not been a single death—and for three days past but two of the Malignant disease. These circumstances with the opinion of the Physicians and others conversant in the business confirms us in the belief, that the Calamity has nearly subsided—and that a few days will put a final period to the dreadful Scene that we have been so closely engaged in, and which has deprived this City of so many useful Citizens.

Sincerely wishing this to be the Case and a happy restoration of Health and order I shall only add that I am
very respectfully   Thy Friend

Caleb Lownes
City Hall Novr. 2 1793

